Title: From Thomas Jefferson to Gabriel Christie, 20 March 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Dear Sir
                            
                            Washington Mar. 20. 07.
                        
                        I sent lately to Alexandria, to be forwarded round to Baltimore, a box of seeds directed to Madame de Tessé
                            in France to the care of the Commercial agent of the US. at the port where it should be landed; & I took the liberty of
                            addressing it to you, in the hope you will be so kind as to send it by any vessel going to Nantes, of preference, or to La
                            Rochelle or Bordeaux, with the inclosed letter. I would further ask the favor of you to pay the freight of the box to
                            France, because I wish my friend to recieve it without expence, & that & any other expences on it I shall thankfully
                            repay you. I am led to give you this trouble by your kind offer of service at your port and the impossibility of finding
                            conveyances from this place. Accept my friendly salutations and assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    